Citation Nr: 0405517	
Decision Date: 02/27/04    Archive Date: 03/05/04	

DOCKET NO.  02-04 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E.  Smith, Counsel




INTRODUCTION

The veteran had active military service from May 1973 to 
March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, denying 
service connection for a hiatal hernia.  The veteran 
perfected a timely appeal of this determination.

In June 2003, the Board remanded this matter to the RO for 
consideration of additional evidence that was developed 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which was later 
invalidated by way of the precedent decision in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F3d 
1399 (Fed. Cir. 2003).  This matter has since been returned 
to the Board and is now ready for appellate review.


FINDING OF FACT

The evidence of record does not show that a hiatal hernia was 
present during service or is related to any incident of 
service.


CONCLUSION OF LAW

A hiatal hernia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter VCAA), was enacted during the 
pendancy of the veteran's appeal.  The VCAA redefined VA's 
duty to assist a veteran in the development of a claim.  This 
law and its implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In the present case, the veteran submitted his claim for 
service connection for a hiatal hernia, asserting that this 
condition originated during service.  In a December 2001 
letter, the RO advised the veteran and his representative of 
the information and evidence not of record that was necessary 
to substantiate his hiatal hernia claim.  In the discussion 
contained in this letter, the veteran was effectively 
furnished notice of the types of evidence that he needed to 
send to VA in order to substantiate his claim for service 
connection, as well as the types of evidence that VA would 
assist in obtaining.  In addition, the veteran was informed 
of his responsibility to identify, and or to submit to VA, 
medical evidence of a current disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  In that letter, 
the RO also requested that the veteran provide it with any 
additional sources of evidence that could help to support his 
claim.  The RO then adjudicated the claim in a March 2002 
rating decision.

Moreover, the veteran was provided a copy of the March 2002 
rating decision, the August 2002 statement of the case, and 
the August 2003 supplemental statement of the case.  These 
documents advised the veteran and his representative of the 
basic law and regulations governing service connection 
claims, and the bases for the denial of the hiatal hernia 
claim.  These documents also specifically informed the 
veteran of cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  He then had 
an opportunity to submit additional evidence and to request a 
hearing, which he did not.  

For the above reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of the VA and claimant to 
obtain evidence); Charles v. Prinicpi, 16 Vet. App. 270 
(2002) (identifying the document that satisfies VCAA notice); 
and Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) (preajudicatory notice and the content of the 
notice requirement, pertaining "any evidence" in the 
claimant's possession or a similar request to that effect).

Also as to the VCAA notice requirement, the Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA.

Furthermore, VA has met its duty to assist the veteran also 
in obtaining all evidence necessary to substantiate his 
claim.  Most notably, copies of the veteran's service medical 
records as well as a copy of the veteran's VA examination in 
April 2003 and a VA opinion in July 2003 addressing the 
veteran's contentions have been obtained and associated with 
his claims file.  Additionally, there is no additional 
evidence that has been identified by the veteran.  In a 
statement dated in July 2002 the veteran specifically stated 
that he had no further evidence to submit in support of his 
claim.  This statement was essentially reiterated in August 
2003 when he waived further delay of appellate review of this 
case following the August 2003 supplemental statement of the 
case.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claim of entitlement to service connection for a 
hiatal hernia is ready to be considered on the merits.

Factual Background

The veteran's service medical records are negative for 
complaints, findings and/or a diagnosis of a hiatal hernia.  
The veteran was noted in February 1975 to have a one-day 
history of stomach pains in addition to nausea, vomiting and 
diarrhea.  Physical examination of the abdomen was normal 
with no masses, rebound or pressure tenderness.  Viral 
syndrome was the diagnostic impression.  On the veteran's 
February 1975 medical examination for service separation a 
clinical evaluation of the veteran's abdomen and viscera 
found no abnormality.  Furthermore, on a contemporaneous 
report of medical history the veteran specifically denied any 
past or current history of stomach trouble, to include 
frequent indigestion.  

In July 1975 the veteran underwent a VA upper 
gastrointestinal series for complaints of midepigastric pain 
and vomiting of blood.  The veteran's examining physician 
reported that the veteran's esophagus was normal and that 
barium passed promptly into the duodenal bulb.  It was 
further noted that the pulse bulbar area was somewhat 
redundant with some irritability in mucosal coarsening of the 
upper segment of the duodenum.  Some hypertrophy of the 
gastric mucosa and nonspecific irritability and mucosal 
coarsening of the pars superior duodenal was the diagnostic 
impression.

An endoscopy in late July 1975 found the esophagus and 
stomach to be normal with marked edema of folds in the bulb 
of the duodenum radiating to a pale depression.  Recently 
healed duodenal ulcer and duodenitis were the diagnostic 
impressions.  

On a VA elective EGD in December 2000 the veteran was noted 
to have a suspicion of an ulcer in the duodenal bulb.  
Endoscope findings included a normal esophagus, 
gastroesophageal junction and, within the stomach, a small 
hiatal hernia.  There was no evidence of a gastric or 
duodenal ulcer.  Small hiatal hernia was the diagnostic 
impression.

Submitted into evidence is an article from the National 
Digestive Disease Information Clearing House describing 
gastroesophageal reflux and the role of hiatal hernia in 
gastroesophageal reflux disease.

On a VA examination in April 2003 the veteran reported having 
belly pain in service but that he did not seek any medical 
evaluation or treatment in service for his pain symptoms.  
The examiner noted that the veteran's claims file had been 
provided to him and that it was reviewed.  He noted that on 
his examination of the veteran there was no tenderness of the 
belly to pressure.  He said clearly, by history and studies, 
the veteran has both gastroesophageal reflux disorder and 
duodenal ulcer.  He added that the evidence for duodenal 
ulcer had been demonstrated only once on an upper 
gastrointestinal endoscopy in 1975.  He added that there is 
no evidence that the veteran had any gastroesophageal reflux 
disorder within one year of separation from service.  

In a statement dated in July 2003 the veteran's April 2003 
examiner added with respect to his examination that there was 
no evidence whatsoever from the veteran's medical records 
that a hiatal hernia was present in service or within the 
first post service year.  He noted that endoscopy in 1975 was 
normal for no esophageal disorder.  

Analysis

Service connection is appropriate for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Although the veteran contends that his current hiatal hernia 
had its onset in service, the service medical records that 
contain no findings or diagnoses of a hiatal hernia do not 
support this.

While the post service clinical data summarized above shows 
that the veteran currently has a hiatal hernia, 
diagnostically assessed by VA in December 2002, this disorder 
was noted approximately 25 years after service and is too 
remote in time from service to support the claim that it is 
service related absent any supportive medical evidence.

In this case, there is no medical evidence to suggest that 
the veteran's hiatal hernia is etiologically linked to his 
period of service.  To the contrary, a VA physician after 
reviewing the veteran's claims file found no evidence of a 
hiatal hernia in service or within the immediate post service 
period.

Given that the evidentiary record does not provide a basis 
for relating the veteran's current hiatal hernia to service, 
the Board finds that service connection for this disorder is 
not warranted.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of doubt to the veteran but 
does not find that the evidence is approximately balanced as 
to warrant its application.



ORDER

Service connection for a hiatal hernia is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




 

